Citation Nr: 1236144	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  03-27 909	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2002 rating decision in which the RO increased the Veteran's disability rating for hammer toes of each foot from 0 to 10 percent.  In January 2003, the Veteran filed a notice of disagreement (NOD) as to the assigned ratings..  A statement of the case (SOC) was issued in July 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2003. 

In his August 2003 substantive appeal, the Veteran requested a Board hearing at the RO; however, in December 2003, he indicated that he no longer wanted a hearing and requested that his case be forwarded to the Board for a decision

In January 2006, the Board remanded the claims for increased ratings for hammer toes of each foot to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a February 2009 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In February 2010, the Board awarded a 30 percent rating for hammer toes of each foot, but denied ratings in excess of 30 percent, bilaterally.  In February 2010, the Board also noted that the issue of entitlement to a TDIU was before the Board, and remanded that matter to the RO, via the AMC, for further development.  After completing the requested development, the RO/AMC denied the claim for a TDIU (as reflected in a March 2010 SSOC), and returned this matter to the Board for further appellate consideration.

In January 2011, the Veteran submitted additional evidence, without a waiver of initial RO consideration of the evidence.  However, in May 2012, the Veteran's representative provided a waiver of the Veteran's right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in such file reveals copies of records of adjudicatory actions and notices pertinent to the matter on appeal.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1977 to January 1980. 

2.  The Social Security Death Index, and notices contained in the electronic claims folder, confirm that the Veteran died in 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


